DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russia on 21 July 2015. It is noted, however, that applicant has not filed a certified copy of the RU 046217 application as required by 37 CFR 1.55.

Continuation
The present application is a continuation of US patent application 15/745,438, now US patent 11,119,049.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US 2013/0015362) in view of Katz (US 2003/0098969) and Owen (US 6,331,704).

Regarding claim 1, Hooper discloses a method for detecting foreign particles (biological particles) in a liquid (water; Hooper, par. [0024]), the method comprising: transmitting transmitted pulses of radiation, by a transmitter 1, towards a liquid conduit 2a that is filled with liquid (Hooper, par. [0071]-[0074], [0076]-[0077], fig. 3-4); wherein the transmitted pulses comprise pulses that differ from each other by being associated with different absorbance frequencies (corresponding to wavelengths of 420 to 460 nm and 210 to 270 nm) of foreign particles (biological particles; Hooper, par. [0071]-[0074], [0076]-[0080], claims 4-5 and 8-9); receiving, by a receiver 3, received pulses that propagated through liquid as a result of the transmission of the multiple transmitted pulses (Hooper, par. [0078]-[0080], fig. 4); comparing between reference signals and the received pulses to provide a comparison result (Hooper, par. [0080]); and determining a liquid contamination based on the comparison result (Hooper, par. [0080]).
While Hooper discloses the transmitted pulses differ from each other by being associated with different absorbance frequencies of foreign particles as described above, Hooper does not expressly disclose the transmitted pulses differ from each other by being associated with absorbance frequencies of different foreign particles.
Katz discloses a spectroscopic fluid analyzer using transmitter 20 comprising a series of LEDs 21, each having its own preselected center wavelength, wherein the LEDs 21 illuminate a fluid sample sequentially, and the transmission absorbance through the sample is measured for the wavelength range of each LED 21, wherein a concentration of a component in a fluid is determined by fitting the intensities of the transmitted pulses to a polynomial expression (Abstract; par. [0011], [0013], [0020], [0026], [0041]-[0045], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hooper in view of the teachings of Katz so that the transmitted pulses differ from each other by being associated with absorbance frequencies of different foreign particles.
One would have been motivated to do so to gain an advantage recited in Katz of permitting determination of percentage concentrations of constituent parts of the fluid (Katz, par. [0002]).
While Hooper modified teaches comparing between reference signals and the received pulses to provide the comparison result and determining a liquid contamination based on such a comparison result as described above as disclosed by Hooper, Hooper modified does not expressly disclose comparing between the transmitted pulses and the received pulses to provide the comparison result and determining a liquid contamination based on such a comparison result.
Owen discloses a method for detecting foreign particles (particulate debris) in a liquid (hydraulic fluid; Owen, col. 1 ln. 8-18), the method comprising: transmitting transmitted radiation, by a transmitter 14, towards a liquid conduit 11 that is filled with liquid H (Owen, col. 3 ln. 11-45, fig. 1); wherein the transmitted radiation is associated with a foreign particle (particle or contaminant; Owen, col. 2 ln. 29-37), wherein the radiation may be 880 nm infrared light, infrared light of different wavelengths, or light other than infrared (Owen, col. 3 ln. 46-58); receiving, by a receiver 30, received radiation that propagated through liquid H as a result of the transmission of the transmitted radiation (Owen, col. 3 ln. 11-65, fig. 1); comparing between the transmitted radiation (as measured by 20) and the received radiation (as measured by 30) to provide a comparison result (Owen, col. 4 ln. 56 - col. 5 ln. 23); and determining a liquid contamination (excessive contamination) based on the comparison result (Owen, col. 4 ln. 56 - col. 5 ln. 23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Hooper in view of the teachings of Owen to include comparing between the transmitted pulses and the received pulses to provide the comparison result and determining a liquid contamination based on such a comparison result.
One would have been motivated to do so to gain an advantage recited in Owen of insuring against faulty readings (Owen, col. 7 ln. 31-38).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 of U.S. Patent No. 11,119,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884